Citation Nr: 0013569	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a March 2000 hearing before the 
undersigned Board member.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is unemployable as a result of his service-
connected psychiatric disability, and his psychiatric 
disability produces total social and industrial 
inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an October 1995 VA letter, the veteran's treating VA 
psychiatrist wrote that the veteran was under her care for 
treatment of Bipolar II Disorder, current episode depressed.  
She noted that the veteran's illness was only partially 
stabilized by medication.  According to the psychiatrist, he 
continued to have depressed and irritable moods, difficulty 
concentrating, and social withdrawal to such an extreme 
degree that he was unable to work.

In a letter dated in May 1996, the veteran's treating VA 
psychiatrist wrote that the veteran was under her care for 
treatment of Bipolar Disorder.  She opined that the veteran's 
disabilities (including bipolar disorder and hypertension) 
were seriously disabling, and that the veteran was unable to 
secure and follow a substantial gainful occupation because of 
these combined disabilities.

During a January 1997 VA examination, the veteran reported 
that he lived with his mother and had been jobless since 
1987.  Upon review of the chart, the examiner asserted that 
the veteran did not appear to have psychosis.  Diagnoses of 
bipolar affective disorder, borderline personality disorder, 
and alcohol dependence were noted in the chart.  According to 
the examiner, there were no descriptions for the diagnoses 
except for bipolar affective disorder.  Review of alcohol and 
drug history indicated he had not used any drugs in the 
recent past.  Upon objective examination, he was alert, 
oriented and cooperative.  He had fair hygiene.  Mood showed 
increased range.  He ranged from being euthymic to being 
angry with moderate intensity, especially when he talked 
about the VA system.  He related, and his mood was reactive.  
Speech was fluent.  There was no formal thought disorder.  
There were no suicidal or homicidal ideations.  There were no 
perceptual disturbances.  Insight was fair.  The diagnosis 
was bipolar affective disorder, most recent episode manic, 
with interepisodic recovery.  The global assessment of 
functioning was 70.  The examiner indicated that he did not 
concur in the diagnosis of borderline personality disorder, 
so that only a diagnosis of bipolar disorder was warranted.

In a February 1998 letter to the veteran, a VA counseling 
psychologist informed the veteran that a program of 
vocational training was not feasible for him.  This decision 
was based on his counseling interview, a review of his 
records, and the determination that his service-connected 
disabilities were of such severity and duration as to 
preclude the successful completion of a program of vocational 
training and eventual employment. 

In February 1998 correspondence to the RO, a VA counseling 
psychologist noted that the veteran was rated at less than 
100 percent for his service-connected disabilities, yet had 
been found to be medically not suitable for a program of 
vocational services.  Detailed notes of this counselor dated 
in January 1998 support this conclusion.  According to these 
notes, his service-connected psychiatric disability required 
that the veteran be in a situation where he was completely in 
control of the factors about him, that he avoid stressful 
situations, and that he avoid any type of activity that would 
call for a high degree of interpersonal interaction or any 
type of activity that would call for meeting emergencies.  
The psychologist opined that the veteran's service-connected 
disabilities, including psychiatric disability and 
sarcoidosis, precluded employment in and of themselves, and 
that additional non-service connected disabilities further 
precluded employment.

In his October 1997 VA Form 9, the veteran, through his 
representative, contended that his service-connected bipolar 
disorder was at least 70 percent disabling, and that a total 
disability rating based on individual unemployability was 
warranted on this basis.

During a July 1998 VA examination, the veteran reported on-
going psychiatric symptoms, including difficulty with 
concentration, depression, irritability, mood changes and 
difficulties interacting with people.  He stated he stayed in 
a "bunker" which was his basement area in his house.  He 
was living with his son and mother.  He had not been employed 
for the past year.  Upon mental status examination, the 
veteran was alert and cooperative.  His speech was loud at 
times.  He affect and mood were irritable. He denied auditory 
or visual hallucinations or problems with his thoughts.  
There was no evidence of thought disorder or delusions.  He 
was alert and oriented X 3.  His memory was 3/3 for recent 
events.  He could appropriately cite the route that he took 
to get to the hospital.  He could recite the months of the 
year backwards quickly.  He talked about feelings that he has 
about a "sixth sense" which helped him understand various 
events.  He denied panic attacks or obsessive compulsive 
thoughts or rituals.  Judgment and insight were reasonable.  
The diagnosis was bipolar disorder - mixed, and history of 
alcohol dependence.  The examiner opined that the veteran 
continued to show clear evidence of social and occupational 
impairment due to bipolar illness.  According to the 
examiner, his symptoms remained fairly consistent in spite of 
his psychiatric treatment.  His global assessment level of 
functioning, which was evaluated as 55, was noted to reflect 
moderate social and interpersonal dysfunction due to his 
condition.

In an October 1998 letter, the veteran's treating VA 
psychiatrist asserted that the veteran had a persistently 
irritable mood (despite medications) and difficulty 
establishing and maintaining effective relationships.  She 
also emphasized that the veteran was not a good candidate for 
vocational rehabilitation services.  She opined that the 
veteran was disabled was from working due to his mental 
illness.

VA medical records dated from March 1995 to October 1998 
reflect that the veteran had been seeing the above-mentioned 
VA treating psychiatrist ever since his previous VA treating 
psychiatrist had died.  

During the veteran's March 2000 Board hearing, he described 
the medications he was taking.  He described his lifestyle 
and manic and depressive phases of his bipolar disorder.  He 
said his relationship with his son was rough, and the only 
reason he lived with his mother was that she helped him raise 
his son.  He said his last employment was in 1987, when he 
worked for a toy train manufacturer.  He  used to have two 
very good friends, but now he only had one.  He said he had 
seen this one good friend twice in the last year.  Otherwise 
he had no social activities.  The veteran gave testimony to 
similar effect at his April 1998 RO hearing.

Analysis

The Board finds the veteran's claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

During the pendency of the veteran's October 1995 claim for 
an increased rating, VA promulgated new regulations amending 
the rating criteria for mental disorders, effective November 
7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. pt. 4).  The Court of Appeals for Veterans Claims 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] . . . will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

However, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
held that, where compensation is awarded or increased 
"pursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
See 38 U.S.C.A. § 5110(g) (West 1991).  As such, the Court 
found that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  See also, VAOPGCPREC 3-2000.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 100 percent rating for bipolar disorder 
was warranted if there were active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Code 9432 (in effect prior to November 7, 
1996).  

Under the amended regulations, a 100 percent rating for 
bipolar disorder is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place;  memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Code 9432 (1999).

In the present case, a VA vocational rehabilitation 
counseling psychologist, and the veteran's treating 
psychiatrist of many years, have both opined that the veteran 
is unable to work due to his service-connected psychiatric 
disability.  The psychiatrist stated that he continued to 
have depressed and irritable moods, difficulty concentrating, 
and social withdrawal to such an extreme degree that he was 
unable to work.  The record and hearing testimony corroborate 
that the veteran cannot find employment, and that the veteran 
spends time with his son and mother by necessity, and 
otherwise in his basement, with little or no additional 
social contact or activity.  His hearing testimony was 
credible, and he testified that he had not worked since 1987, 
and that he used to have two very good friends, but now he 
only had one, whom he had seen twice in the last year.  The 
Board places especially large weight on the opinion of the VA 
treating psychiatrist, since she has had the opportunity to 
observe the veteran's mixed bipolar disorder, a uniquely 
cyclical psychiatric disorder, as it alternates between 
depressive and manic episodes over time;  and the opinion of 
the vocational rehabilitation counseling psychologist, since 
he provided a professional opinion, with a long-term goal of 
employment in mind, that the veteran would not be able to 
find employment even if he received vocational 
rehabilitation.

Accordingly, under the old criteria, the Board finds that a 
100 percent rating is warranted, since the disability is of 
such extent, severity, depth, and persistence as to produce 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9206 (1996).  

The new criteria are less favorable to the veteran's claim, 
since, under the new Diagnostic Code 9432, the veteran does 
not have such symptoms as gross impairment in thought 
processes or communication;  persistent delusions or 
hallucinations; gross inappropriate behavior;  persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene);  disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  A 100 percent rating would not be warranted under 
the new criteria.  Thus, the old criteria are for application 
in this case.  Karnas.

Since the Board has found that a 100 percent rating for 
psychiatric disability is warranted, the claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) is rendered moot.  A 
TDIU "is merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 420-421 (1999). 


ORDER

A 100 percent rating for bipolar disorder is granted, subject 
to the provisions governing the payment of monetary benefits.  
This action renders the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities moot.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

